Filed 2/14/22 P. v. Maldonado CA2/1
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE

 THE PEOPLE,                                                           B308783

           Plaintiff and Respondent,                                   (Los Angeles County
                                                                       Super. Ct. No. PA045406)
           v.

 RENE MALDONADO,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Daniel B. Feldstern, Judge. Affirmed.
      Jonathan E. Demson, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill, Amanda V. Lopez and
Kathy S. Pomerantz, Deputy Attorneys General, for Plaintiff and
Respondent.

                                    ——————————
       The trial court summarily denied petitioner Rene
Maldonado’s Penal Code section 1170.95 petition for
resentencing.1 We previously affirmed the trial court’s order, and
the Supreme Court vacated our opinion with directions to
reconsider the appeal in light of Senate Bill No. 775.2 As
amended by Senate Bill No. 775, section 1170.95 now allows
persons convicted of attempted murder to petition for
resentencing.
       We again affirm the trial court’s order denying Maldonado’s
resentencing petition. As a matter of law, Maldonado is ineligible
for resentencing because he was not convicted of attempted
murder based on felony murder, the natural and probable
consequences doctrine, or any other theory under which malice
was imputed to him based solely on his participation in a crime.
(§ 1170.95, subd. (a).) Although the trial court should have
appointed counsel to represent Maldonado, the error was not
prejudicial.

                          BACKGROUND
      Maldonado, a member of the Pacoima Project Boys,
attempted to kill Adam Smith, a member of the Pacoima 13
street gang, and Smith’s girlfriend. (People v. Maldonado
(Jan. 22, 2007, B18992) [nonpub. opn.] (Maldonado I).) A jury
convicted Maldonado of two counts of attempted first degree
murder and two counts of being a felon in possession of a firearm.
(People v. Maldonado (July 30, 2019, B292272) [nonpub. opn.]

      1   All statutory citations are to the Penal Code.
      2 Senate Bill No. 775 (2021–2022 Reg. Sess.) effective
January 1, 2022, amended section 1170.95 by Statutes 2021,
chapter 551, section 2 (Senate Bill No. 775).




                                     2
(Maldonado II).) The jury found that the attempted murders
were committed willfully, deliberately, and with premeditation,
and that a principal personally and intentionally used and
discharged a firearm within the meaning of section 12022.53,
subdivisions (b), (c), and (e)(1). (Ibid.) The jury also found that
Maldonado committed his crimes for the benefit of a criminal
street gang. (Ibid.) Maldonado admitted a prior serious or
violent felony conviction and a prior conviction within the
meaning of section 667.5, subdivision (b). (Ibid.)
      Following Maldonado’s first appeal, this court reversed one
conviction for being a felon in possession of a firearm.
(Maldonado II, supra, B292272.) Following remand from
Maldonado’s second appeal, the trial court struck the
section 667.5, subdivision (b) enhancement.

1.    Petition for resentencing
      On July 31, 2020, Maldonado filed a petition for
resentencing pursuant to section 1170.95. Maldonado stated
that he “was convicted of attempted murder under the aiding and
abetting theory for vicarious liability of the actions of his
co-defendant.” Maldonado also stated that he “was not the actual
shooter” and that he was eligible for resentencing. Maldonado
contended section 1170.95 permits resentencing on convictions of
attempted murder.

2.    Order denying petition
      The trial court denied Maldonado’s petition without
appointing counsel and without holding a hearing. The court
concluded Maldonado was ineligible for relief as a matter of law.
The trial court explained that Maldonado’s criminal trial did not
include theories of felony murder or natural and probable




                                    3
consequences. The trial court also reasoned that section 1170.95
resentencing relief does not extend to convictions for attempted
murder.

                          DISCUSSION

A.    Maldonado is Ineligible for Resentencing
       To be convicted of murder, a jury must ordinarily find that
the defendant acted with the requisite mental state, known as
“ ‘malice aforethought.’ ” (People v. Chun (2009) 45 Cal.4th 1172,
1181, quoting § 187, subd. (a).) Until recently, the felony murder
rule provided an exception that made “a killing while committing
certain felonies murder without the necessity of further
examining the defendant’s mental state.” (Chun, at p. 1182.)
Also, until recently, the natural and probable consequences
doctrine permitted a “ ‘ “person who knowingly aids and abets
[the] criminal conduct [of another person] is guilty of not only the
intended crime . . . but also of any other crime the [other person]
actually commits . . . that is a natural and probable consequence
of the intended crime.” ’ [Citation.]” (People v. Chiu (2014)
59 Cal.4th 155, 161; see also People v. Gentile (2020) 10 Cal.5th
830, 845–846.)
       Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill
No. 1437), which became effective January 1, 2019, raised the
level of culpability required for murder liability to be imposed
under a felony murder or natural and probable consequences
theory. (See Stats. 2018, ch. 1015, § 1, subd. (f).) The bill
amended section 189, which defines the degrees of murder, to
limit murder liability based on felony murder or a natural and
probable consequences theory for a person who: (1) was the
actual killer; (2) though not the actual killer, acted “with the




                                    4
intent to kill” and “aided, abetted, counseled, commanded,
induced, solicited, requested, or assisted the actual killer” in the
commission of first degree murder; or (3) was “a major
participant in the underlying felony and acted with reckless
indifference to human life, as described in subdivision (d) of
Section 190.2.” (§ 189, subd. (e).)
       Senate Bill No. 1437 also amended the definition of malice
in section 188 to provide that “[m]alice shall not be imputed to a
person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3).) In addition to amending sections 188 and
189, the Legislature enacted section 1170.95. (Stats. 2018,
ch. 1015, § 4, eff. Jan. 1, 2019.) That provision authorizes a
person convicted of felony murder or murder under a natural and
probable consequences theory to file with the sentencing court a
petition to vacate the conviction and be resentenced. (§ 1170.95,
subd. (a).)
       Under the amended version of section 1170.95,
subdivision (a)(2), which became effective January 1, 2022, a
defendant convicted of attempted murder may be eligible for
resentencing relief. The amended statute permits persons
convicted of “felony murder or murder under the natural and
probable consequences doctrine or other theory under which
malice is imputed to a person based solely on that person’s
participation in a crime, attempted murder under the natural
and probable consequences doctrine, or manslaughter” to file a
petition for resentencing. (§ 1170.95, subd. (a).)
       Maldonado was not convicted based on a no longer viable
theory of attempted murder. As Maldonado recognizes, there is
no crime of attempted felony murder. (People v. Billa (2003)
31 Cal.4th 1064, 1071, fn. 4.) Although Maldonado argues that




                                    5
he could have been convicted based on a natural and probable
consequences theory, the record does not support his contention.
      After giving the introductory instruction on aiding and
abetting,3 the trial court instructed the jury that to convict
Maldonado as an aider and abettor, the jury had to find
Maldonado harbored the intent to aid and abet the attempted
murders.4 The trial court did not instruct Maldonado’s jury with


     3  The trial court instructed the jury with CALCRIM
No. 400 on general principles of aiding and abetting as follows:
“A person may be guilty of a crime in two ways. One, he may
have directly committed the crime. Two, he may have aided and
abetted someone else, who committed the crime. In these
instructions, I will call that other person the ‘perpetrator.’ A
person is equally guilty of the crime whether he committed it
personally or aided and abetted the perpetrator who committed
it.
      “Under some specific circumstances, if the evidence
establishes aiding and abetting of one crime, a person may also
be found guilty of other crimes that occurred during the
commission of the first crime.”
     4  The trial court instructed the jury with CALCRIM
No. 401 as follows: “To prove that the defendant is guilty of a
crime based on aiding and abetting that crime, the People must
prove that:
     “1.   The perpetrator committed the crime;
    “2. The defendant knew that the perpetrator intended to
commit the crime;
      “3. Before or during the commission of the crime, the
defendant intended to aid and abet the perpetrator in committing
the crime;
     “AND




                                   6
CALCRIM Nos. 402 and 403, which define the natural and
probable consequences doctrine and identify target and nontarget
offenses.
       Maldonado correctly points out that the instruction
introducing aiding and abetting contains the following language:
“Under some specific circumstances, if the evidence establishes
aiding and abetting of one crime, a person may also be found
guilty of other crimes that occurred during the commission of the
first crime.” That language, however, was irrelevant to his case
because the trial court did not instruct the jury on the natural
and probable consequences theory of aiding and abetting. The
instructions, taken as a whole, simply did not permit the jury to
find Maldonado guilty on a theory of natural and probable
consequences because the trial court instructed the jury that it
could not convict Maldonado as an aider and abettor unless the
jury concluded that Maldonado shared the perpetrator’s intent.
Another instruction required the People prove beyond a
reasonable doubt that “[w]hen the defendant acted” he acted with
malice aforethought. The court further instructed the jury that
malice aforethought required intent to kill.
       Because Maldonado was convicted based on his own state
of mind, not on any theory of imputed malice, his conviction
remains valid despite changes to sections 188 and 189.



      “4. The defendant’s words or conduct did in fact aid and
abet the perpetrator’s commission of the crime.
      “Someone aids and abets a crime if he knows of the
perpetrator’s unlawful purpose and he specifically intends to, and
does in fact, aid, facilitate, promote, encourage, or instigate the
perpetrator’s commission of that crime.”




                                    7
Maldonado is ineligible for resentencing under section 1170.95 as
a matter of law.
       Maldonado’s reliance on People v. Langi (Jan. 12, 2022,
A160262) [2022 WL 110250] for the proposition that he may be
eligible for resentencing is misplaced. In Langi, the jury
instructions permitted the jury to find the defendant guilty of
second degree murder as an aider and abettor even if the aider
and abettor did not know “the act he aided was life-threatening,
or that he must himself have acted with indifference to human
life.” (Id. at p. *5.) In contrast, in this case, as we have
explained, the instructions required the jury to find Maldonado
harbored the intent to aid and abet the attempted murders.
Additionally, to convict Maldonado of attempted murder, the jury
was required to find he “intended to kill” and that he acted with
express malice. This case did not include the instructions
challenged in Langi.

B.    The Error in Not Appointing Counsel to Represent
      Maldonado Was Harmless
        After the first appeal from the petition for resentencing,
our high court decided People v. Lewis (2021) 11 Cal.5th 952, 957,
in which it held that petitioners are “entitled to the appointment
of counsel upon the filing of a facially sufficient petition . . . .”
Lewis further held that the error in failing to appoint counsel
constitutes state law error and should be tested for
prejudice under People v. Watson (1956) 46 Cal.2d 818. (Lewis,
at pp. 957–958.) Under this standard of prejudice, Maldonado “
‘has the burden of showing “it is reasonably probable that if
[he . . . ] had been afforded assistance of counsel his . . . petition
would not have been summarily denied without an evidentiary
hearing.” ’ [Citation.]” (Id. at p. 974.)



                                     8
      Under Lewis, the trial court erred in failing to appoint
counsel to represent Maldonado. This error, however, was
harmless. Because Maldonado is ineligible for relief as a matter
of law, appointed counsel would not have assisted him.

                        DISPOSITION
      The order denying Rene Maldonado’s petition for
resentencing is affirmed.
      NOT TO BE PUBLISHED.




                                         BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




                                   9